internal_revenue_service number release date index number ---------------------------------------------------- ----------------------------------------- ------------------------- ---------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-125623-05 date date ------------------------------------------------------------ -------------------------------------------------- ------- ----------- ------------- -------------- legend legend taxpayer ----------------------------------------------------------- subsidiary state a state b year plan a plan b plan c number a number b number c number d number e number f number g ---------------------- -------------- --------- -------- -------- -------- ----- ---- -- plr-125623-05 number h percent x dear ---------------- --------------------- --------- this letter is in response to the ruling_request filed on behalf of taxpayer dated date and supplemented by letters dated date and date the taxpayer has requested rulings that contracts issued by taxpayer qualify as insurance contracts for federal_income_tax purposes and that taxpayer is taxable under sec_831 of the internal_revenue_code as an insurance_company other than a life_insurance_company facts taxpayer is a corporation chartered under the laws of state a taxpayer uses the calendar_year as its taxable_year and uses the accrual_method of accounting for both financial reporting and federal_income_tax purposes taxpayer’s business is developing marketing and administering vehicle service protection plans in year virtually all of taxpayer’s gross_income came from the sale of number a types of vehicle service protection plans during year percent x of taxpayer’s gross_income was generated by three plans plans a b and c taxpayer anticipates that it will continue to earn more than half of its gross_income from sales of these three plans in the future taxpayer is not a licensed or admitted insurer in state a taxpayer wholly owns subsidiary a corporation chartered under the laws of state b subsidiary is a licensed insurer in state b taxpayer does not directly sell vehicle service protection plans to its customers instead vehicle dealers unrelated to taxpayer and independent agents offer purchasers of new and used vehicles the opportunity to purchase taxpayer’s vehicle service protection plans the vehicle dealers and independent agents collect the entire cost of the vehicle service protection plans from taxpayer’s customers and then remit a portion of this amount ie less a sales commission to taxpayer plr-125623-05 taxpayer is the administrator of all the vehicle service protection plans it sells when a customer has a loss covered by a vehicle service protection plan taxpayer is directly responsible for reimbursing the customer when state law requires that a licensed commercial insurance_company be the responsible_party under the administrator obligor arrangement taxpayer enters into a contractual liability protection agreement with a licensed commercial non-life insurance_company unrelated to taxpayer even in these situations taxpayer remains the administrator and bears the ultimate risk of loss under the contracts regardless of whether taxpayer contracts directly with a customer or reinsures a contract written by a licensed insurer the customer follows the same procedures to make a claim in general prior to service at a repair facility or in the case of a total loss a customer or a representative of the customer contacts taxpayer for authorization to perform the required work or to pay the claim taxpayer determines the validity of the claim within the terms and conditions of the arrangement between taxpayer and the customer taxpayer then issues an authorization number once taxpayer ensures that the claim is complete taxpayer makes payment to the customer or the customer’s representative taxpayer does not perform any of the repair services covered plan a is a total loss protection plan that covers the difference between the remaining balance on a vehicle’s finance contract and the amount that an unrelated insurance_company pays on a total loss of the vehicle if such loss is less than the remaining finance balance plan a offers coverage up to number b dollars or number c percent of the manufacturer’s suggested retail price and also covers up to number d dollars in insurance deductibles in general plan a can be cancelled within number e days for a full refund or after number e days for a pro_rata refund taxpayer reinsures plan a contracts with an a rated licensed insurance_company unrelated to taxpayer plans b and c are vehicle theft protection plans plans b and c provide a limited benefit of up to number f or number g dollars depending on the level of protection purchased if the vehicle is stolen and declared a total loss plans b and c cannot be cancelled plans b and c also include a service that involves etching permanent identification numbers on certain vehicle equipment and parts the value of this etching is nominal whether compared to the premiums collected or the benefits paid out under plans b and c taxpayer represents that it enters into more than number h contracts for its plans with unrelated customers every year law and analysis sec_831 of the internal_revenue_code provides that taxes as computed under sec_11 will be imposed on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_831 defines the plr-125623-05 term_insurance company for purposes of that section in the same manner as that term is defined under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 sec_1_801-3 provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 revrul_83_172 1983_2_cb_107 holding that taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils it is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer plr-125623-05 see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 a contract providing benefits in_kind rather than in cash may constitute an insurance_contract for federal_income_tax purposes 102_f2d_89 5th cir sec_1_213-1 in the present case plan a customers shift to taxpayer their economic risk upon the total loss of their vehicle the benefits paid to plan a customers are measured by the difference or gap between the remaining principal balance on the vehicle's finance contract and the amount that an unrelated insurance_company pays on a total loss of the vehicle if such loss is less than the remaining finance balance even though this gap exceeds the fair_market_value of the vehicle it is an economic cost the customer must bear in the event of a total loss taxpayer represents that all states consider plan a to be insurance plans b and c customers likewise receive benefits under their contracts reimbursing them for economic loss in the event their insured vehicle is stolen plr-125623-05 plans a b and c shift from customers to taxpayer the economic risk that will result if the insured vehicles are stolen or experience a total loss by accepting premiums from a large number of customers and paying out benefits to those customers whose vehicles are stolen or experience a total loss taxpayer distributes the risk of loss under the contracts the law of large numbers thus operates so as to make the average loss more predictable amounts received under plans a b and c represent percent x of taxpayer's gross_income a number significantly greater than developing marketing and administering these and other plans accounts for virtually all of taxpayer's business activities ruling for federal income taxes purposes taxpayer is an insurance_company taxable under sec_831 of the internal_revenue_code plans a b and c are insurance contracts for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether taxpayer’s other plans qualify as insurance contracts for federal_income_tax purposes or whether gross premiums written under plans a b and c include the amounts retained by the selling dealerships no opinion is expressed concerning the purpose and motive of the transaction or the application of sec_482 or sec_845 to the transaction no ruling has been requested and no opinion is expressed concerning sec_1361 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-125623-05 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely s mark smith chief branch office of associate chief_counsel financial institutions products
